2022 IL App (5th) 180348-U
            NOTICE
                                                                                         NOTICE
 Decision filed 08/25/22. The
                                                                              This order was filed under
 text of this decision may be               NO. 5-18-0348
                                                                              Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Petition for                                                 not precedent except in the

 Rehearing or the disposition of
                                               IN THE                         limited circumstances allowed
 the same.                                                                    under Rule 23(e)(1).
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,      )     Appeal from the
                                          )     Circuit Court of
      Plaintiff-Appellee,                 )     St. Clair County.
                                          )
v.                                        )     No. 03-CF-1744
                                          )
EDWARD S. PHILLIPS,                       )     Honorable
                                          )     Stephen P. McGlynn,
      Defendant-Appellant.                )     Judge, presiding.
______________________________________________________________________________

         JUSTICE WHARTON delivered the judgment of the court.
         Justices Cates and Vaughan concurred in the judgment.

                                            ORDER

¶1       Held: Where the defendant waived his marital privilege by communicating similar
               or identical facts with third parties, his trial and appellate attorneys were not
               ineffective for failing to raise the waived privilege. Where the defendant is
               unable to establish prejudice due to the State’s omission of a second
               recording of a voicemail message to the defendant that would have provided
               an additional basis for impeachment, the defendant has not established a Brady v.
               Maryland, 373 U.S. 83 (1963), violation. Where the defendant is unable to rebut
               the presumption that postconviction counsel provided effective assistance, we deny
               his claim. We affirm the trial court’s second-stage dismissal of the defendant’s
               postconviction petition.

¶2       The State charged the defendant, Edward S. Phillips, with one count of first degree murder

(720 ILCS 5/9-1(a)(1) (West 2002)). The murder was committed in St. Clair County on December

31, 1999. After a jury trial, the defendant was convicted, and the trial court sentenced the defendant

to a term of 55 years of imprisonment. The defendant directly appealed his conviction and sentence

to this court. We affirmed. People v. Phillips, 2011 IL App (5th) 070416-U.
                                                  1
¶3      This appeal involves the defendant’s postconviction petition, in which he raised multiple

issues of ineffective assistance of both trial and appellate counsel. As our review will necessarily

mandate consideration of the underlying facts and evidence at trial to adequately assess the

ineffective assistance claims, we are utilizing the background as stated by this court in its order on

the defendant’s direct appeal. For the reasons stated in this order, we affirm the trial court’s second-

stage dismissal of the defendant’s postconviction petition and deny the defendant’s claim that

postconviction counsel was ineffective.

¶4                                        I. BACKGROUND

¶5      On December 31, 1999, Amy Blumberg was shot and killed while she was working in her

aunt and uncle’s dance apparel store in O’Fallon, Illinois—On Stage Dance Apparel. Her body

was discovered by her parents. Law enforcement investigated the crime which culminated in the

filing of a criminal complaint against the defendant, Edward S. Phillips. The investigation and its

focus upon the defendant as a suspect began when the O’Fallon Police Department received an

anonymous telephone call in late 2003. That call led to follow-up calls and a meeting with an

attorney, John Leonard, who was representing a woman in a divorce case. The woman was Dawn

Phillips, the defendant’s then-estranged wife. She provided information to the police that the

defendant had been in the dance apparel store on the date of the murder. At the grand jury

proceedings, it was revealed that Dawn told the police that on the date of the murder, the defendant

left the home in the morning with a small handgun and came home that night with a large amount

of blood, or something that looked like blood, on his pants. The next day, the defendant told her

that he discovered the store clerk’s dead body after he came back to return merchandise that he

had purchase earlier that same afternoon. The defendant was charged with one count of first degree

murder on December 23, 2003. A warrant was issued for his arrest and was served upon him on


                                                   2
that same date. Bail for this first degree murder charge was set at $1 million. The indictment was

filed on January 16, 2004, and contained one count of first degree murder, alleging that the

defendant shot Amy Blumberg in the head with a firearm without lawful justification and with the

intent to kill or to do her great bodily harm.

¶6     At the time that the defendant was indicted for first degree murder, he was in custody in

Brown County, Illinois, on other charges. On December 19, 2003, the defendant was charged with

perjury, burglary, and three counts of unlawful violation of an order of protection in Brown

County. On December 31, 2003, the defendant was charged with obstructing justice. On March

29, 2004, the defendant was charged with another count of burglary in Brown County. On March

31, 2004, Brown County authorities charged the defendant with another count of unlawful

violation of an order of protection. Ultimately, the State dismissed two of the counts of unlawful

violation of an order of protection on May 12, 2004. The case was tried before a jury, and the

defendant was found guilty of all remaining charges. The defendant was sentenced on the Brown

County convictions on June 24, 2004. He received a 4-year prison sentence on the perjury

conviction, a 3-year sentence on the first burglary charge, 185 days in jail on the first violation of

an order of protection conviction, 1-year prison sentence on the obstructing justice conviction, a

3-year sentence on the second burglary charge, and 364 days in jail on the other conviction of

unlawful violation of an order of protection.

¶7     The defendant was arraigned in St. Clair County on this murder charge on September 2,

2004. He was determined to be indigent, and an attorney was appointed for him. The State

indicated that it would not be seeking the death penalty, but that it intended to seek an enhanced

sentence of natural life imprisonment due to the allegation that the victim was murdered in the

course of another felony—attempt aggravated criminal sexual assault.


                                                  3
¶8                              A. Testimony and Evidence at Trial

¶9                                   1. Kenneth and Susan Blumberg

¶ 10   Kenneth and Susan were the parents of the victim, Amy Jennifer Blumberg. Amy was

working in the dance store owned by her aunt and uncle on December 31, 1999, while she was

home on break from her college courses at Eastern Illinois University. She was 20 years old.

¶ 11   At about 6 p.m. on December 31, 1999, Kenneth and Susan Blumberg began receiving

phone calls from her friends wondering where Amy was. Amy had plans to spend the evening with

some of these friends to celebrate the new year. Susan made multiple calls trying to locate Amy

without success. They assumed that Amy must have stopped off somewhere on her way home.

But, after some time had passed, they became concerned and decided to drive to the store. On the

way to the store, they received a call from the manager of a pizza restaurant nearby in O’Fallon.

That manager, Bob Uhrig, was a dear friend to Amy. Bob sent an employee down to the store to

check on Amy. That person reported that the door was not locked, that the lights were on inside

the store, that Amy’s car was in the parking lot, but that Amy was not inside the store. The

Blumbergs arrived at the store at about 9 p.m. After entering the store, Amy’s parents saw blood

on the doorjamb of the entryway to the hall in the back of the store. Kenneth Blumberg encountered

a “tremendous amount of blood” in the hallway. Susan Blumberg called 911 to report the finding

of blood and to request an ambulance. Kenneth came back to the front part of the store and told

Susan that they were “too late.” They waited outside the store at the direction of the 911 operator

until police arrived at the scene.

¶ 12                            2. Stipulation of Maureen Blumberg

¶ 13   The parties agreed to a stipulation as to a couple of things that Maureen Blumberg, Amy’s

aunt, would testify to if she had testified at trial. Maureen Blumberg was a co-owner of the store.


                                                  4
Maureen told Amy that she could close the store at 2 p.m. The last recorded sale at the store was

at 2:25 p.m. This was a cash purchase for a child’s black leotard.

¶ 14                                   3. Andrew Whitehair

¶ 15   Andrew Whitehair testified that on December 31, 1999, he was a driver for Pizza World,

an O’Fallon restaurant. Andrew’s manager at Pizza World, Bob Uhrig, asked him to go to the store

to check on Amy. The time of this request was approximately 8 p.m. Andrew drove past and saw

a car on the parking lot. Upon return to the Pizza World location, he called Bob and told him about

the car that he saw on the parking lot. Bob confirmed that this was Amy’s car and asked Andrew

to return to the store to see if she was there. He returned. He exited his car and knocked on the

doors to all of the businesses in the building. The store still had the lights on. Andrew tried the

door, which was unlocked. He walked in. He saw nothing amiss. He called out Amy’s name a

couple of times with no response. He did not go further than the front part of the store. He left the

store and returned to Pizza World. He called Bob again to tell him that Amy did not seem to be

there, although her car was there, the lights were on, and the front door was unlocked.

¶ 16                                  4. Officer John Stover

¶ 17   O’Fallon police officer John Stover testified at trial that he arrived at the scene shortly after

9 p.m. on December 31, 1999. Sergeant Schaefer arrived at the same time. He and Sergeant

Schaefer entered the store together. The store itself looked normal. However, the officers saw a

trail of blood, as well as blood splattering on the floor of the hallway, which was on the left side

of the store behind a door. Down the hall, the first unlocked door was the door to the men’s

restroom. The officers noticed a pool of blood, as well as blood splattering on the floor of the

restroom. The hallway continued with a right turn where they saw the blood trail continue with

additional splattering. That hallway ended at another door which led into the women’s restroom.


                                                  5
Inside the restroom, the officers found the body of a white female on the ground with her head

lying in a large pool of blood. Sergeant Schaefer confirmed that the woman was dead. The officers

checked an adjacent store and then left the building.

¶ 18                                        5. Alva Busch

¶ 19    Alva Busch, a crime scene technician, testified that he arrived at the scene of the murder at

9:35 p.m. on December 31, 1999. He testified that he saw a purse and keys on top of the counter

in the store, and that the cash register in the store appeared to be undisturbed. He noticed what

appeared to be blood on the door frame—about one foot off of the floor—leading to the hallway.

He testified about the blood in the hallway, which he believed to have been caused by someone

being dragged across the carpet towards the men’s restroom. In the men’s restroom, he located a

pair of nylon pants, underwear, socks, and tennis shoes. To the left of the urinal on the floor, he

found a tampon. The blood trail led from the men’s restroom to the women’s restroom. He

indicated that the victim’s body was lying on the ground with her legs widely separated. The victim

was nude from the waist down, with part of her bra exposed on the left side. He was not then able

to determine a cause of her death. In testimony upon his recall to the stand later in the State’s case,

Alva Busch testified about the various pieces of forensic evidence he collected in the forms of hair

and fibers.

¶ 20                                6. Officer Kevin McGinnis

¶ 21    Kevin McGinnis, a police officer from Mascoutah who is a member of the major case

squad, was called upon to assist in the investigation of this case. He and Alva Busch went to the

store to conduct their investigation on January 1, 2000. Officer McGinnis discovered what

appeared to be a bullet fragment in the store next door. Looking then at the opposite wall in the

store, they found a bullet hole in the wall in the front part of the store.


                                                   6
¶ 22                              7. Lieutenant Kurt Eversman

¶ 23   Lieutenant Kurt Eversman was a St. Clair County Sheriff’s Deputy at the time of this crime.

On January 6, 2000, he was asked to examine a shell casing at the store where the crime occurred.

While there, he searched for gunpowder residue on items in the store. He used an ion track vapor

tracer. He found three indications of some gunpowder residue. The gunpowder residue was found

on the cash register (which was the strongest alert of the three), in the hallway, and on a light

switch in one of the restrooms.

¶ 24                              8. Detective Kerry Andrews

¶ 25   Kerry Andrews was an O’Fallon police detective on call the evening of December 31,

1999. He videotaped the entire crime scene that night and returned to the scene the following day

to do additional taping. He presented the video to the jury at trial, explaining what was on the tape.

¶ 26   On December 17, 2003, Detective Andrews was still a member of the O’Fallon Police

Department. He participated in a search of the defendant’s home in Mt. Sterling, Illinois, pursuant

to the verbal and written consent of the defendant’s ex-wife Dawn Ritchey. Detective Andrews,

Detective Cavins, and the defendant’s ex-wife, Dawn, were present during the search. Found at

the residence was an empty gun box located in the attic above the garage. No guns were found in

this search. Dawn acknowledged that the gun box was for a .380-caliber gun that they owned.

¶ 27                                 9. Raj Nanduri, M.D.

¶ 28   An autopsy was performed on the victim by Dr. Raj Nanduri on January 1, 2000. Before

conducting the examination, Dr. Nanduri testified that she was unable to tell what caused Amy’s

death just by visual examination. Dr. Nanduri described bruises and scrapes on various parts of

her body—an impact bruise on her left knee, a pattern bruise on her left hip, a large bruise on the

front of her left upper arm, and a small bruise on her right breast—all of which the doctor believed


                                                  7
occurred before death. Amy was shot at close or intermediate range one time with the entry wound

to the back of her left ear and an exit wound in front of her right ear. In Dr. Nanduri’s opinion, the

bullet wound would have caused a rapid death.

¶ 29                           10. Forensic Evidence Stipulations

¶ 30   The parties stipulated to various items of forensic evidence. The stipulations were read to

the jury. The red substance on the carpet in front of the cash register was human blood matching

Amy’s DNA. Blood and debris were found on a dress on a rack in the front of the store. The

substance on the hallway door frame was human blood. The defendant’s finger and/or palm prints

were not discovered anywhere in the store. No semen was found on the underwear found in the

men’s restroom. Hairs on the nylon pants were consistent with the victim. One hair on the pants

was not consistent with the defendant or with the victim. One hair on the victim’s wrist was not

that of the defendant or of the victim. Hair found on the victim’s stomach did not belong to the

victim or to the defendant. Semen was not found on any sample that was a part of the sexual assault

kit collected from the victim’s body. A hair collected from the victim’s right ankle was consistent

with the defendant’s DNA profile.

¶ 31                                     11. James Hall

¶ 32   Forensic testimony was provided by James Hall. James confirmed a bullet recovered after

firing is left with a unique impression from the gun used to fire the bullet. He testified that the

bullet recovered from the scene was a .38-caliber bullet with six lands and grooves with a right

twist. The caliber term was explained as the diameter or size of the bullet. A .38-caliber bullet can

be loaded into a different size of cartridge case—like a .380-caliber cartridge case. This particular

bullet was from the .38-caliber class of bullets, and upon closer examination, James testified that

given the bullet’s weight, design, and bearing surface, this bullet was consistent with a .380-auto-


                                                  8
caliber bullet. He further testified that the bullet could have been fired by a Bryco Arms Model 38,

.380-caliber handgun, as well as by approximately 140 different weapons.

¶ 33    Without the actual gun used in the murder, which could be compared with the bullet

fragment recovered from the crime scene, there is no forensic way to confirm that the defendant’s

.380-caliber Bryco Arms gun was the gun used in the crime.

¶ 34                                    12. Thomas Gamboe

¶ 35    Thomas Gamboe was a forensic scientist at the Illinois State Police Metro-East Forensic

Science Laboratory in Fairview Heights. He provided testimony about the potential candidates for

firing the projectile recovered in this case. He testified that there were 16 possible .38-caliber guns.

In the .38-caliber Special categories there were 23 possibilities. Between the .38-caliber revolvers

and the .38-caliber Special derringers, there were 49 different possibilities. When asked how many

actual weapons would have been in circulation of these 49 different possibilities on December 31,

1999, Thomas stated that it was impossible for him to say, but he guessed that the number would

be in the millions of guns.

¶ 36                                    13. Dennis Aubuchon

¶ 37    Dennis Aubuchon was a forensic biologist at the Illinois State Police Metro-East Forensic

Science Laboratory in Fairview Heights. He tested the tampon which was recovered from the crime

scene. No seminal fluid was found. He did not test to determine if the blood on the tampon was

menstrual blood.

¶ 38                                       14. Donna Rees

¶ 39    Donna Rees was a forensic scientist at the Illinois State Police Metro-East Forensic Science

Laboratory in Fairview Heights. She primarily does DNA testing. She tested the string of the




                                                   9
tampon but only found the DNA of Amy. She was not asked to see if there was any DNA evidence

on the shoes, or on any clothing.

¶ 40                                     15. Leroy Yaeger

¶ 41   Leroy Yaeger of Lebanon testified at the trial on behalf of the State. He and his daughter

arrived at the On Stage Store at about 12:30 p.m. on December 31, 1999. The purpose of the visit

was to exchange a leotard purchased for his daughter that was too small. At 12:30 p.m., the store

was closed with a sign indicating that the clerk would return after lunch. Leroy and his daughter

went to lunch. Upon return to the store, the store was open. When they walked in, Leroy noticed a

man, who he estimated to be in his forties, looking through the clothing racks. Leroy’s daughter

proceeded to try various leotards on, until she found the proper size. While doing so, Leroy spoke

with Amy and learned a bit about her educational background and career plans. Leroy’s daughter

overheard the man ask Amy if they sold dance shoes in the store. Before they completed their

purchases, the man who had been looking through the racks left the store. Leroy and his daughter

left. Later that evening, when he learned that Amy had been found dead in the store, he contacted

the O’Fallon Police Department, ultimately working with a sketch artist to create a likeness of the

man he saw in the store. Leroy testified that the man was wearing a pair of washed-out jeans with

a dark-colored jacket. He recalled that the jacket reminded him of a ski coat. He also testified that

there were two vehicles in the parking lot while they were there—a black car and a maroon car.

There were no pickup trucks in the parking lot.

¶ 42                                    16. John Toumbs

¶ 43   A man by the name of John Toumbs who lives in Mt. Sterling, Illinois, testified at trial. He

owns a repair store. Prior to January 8, 1992, Toumbs purchased a .380-caliber semiautomatic

pistol that was manufactured by Jennings Bryco from a gun store called Merkels in Quincy,


                                                  10
Illinois. Sometime before January 8, 1992, Toumbs told a few people that he wanted to sell the

gun. One of the people he told was Scott Bemis. He believes that Scott Bemis told the defendant

that the gun was available. On January 8, 1992, the defendant came to his store. Toumbs testified

that the defendant was an occasional customer of his store. He also knew the defendant from drag

racing events, which was an interest that he and the defendant shared. The defendant said that he

wanted to buy the gun. Toumbs prepared a paper including the serial number, confirmed that the

defendant had a firearm owners identification card and included that number on the receipt, and

he and the defendant both signed the sales receipt. John identified this original document, which

was admitted into evidence. The gun he sold the defendant was in a blue box. On December 19,

2003, he turned the receipt over to the O’Fallon Police Department following a visit from an officer

earlier that day. Toumbs testified that somehow, he came to the police department’s attention

because they learned that he had owned a .380-caliber pistol at one time.

¶ 44                             17. Lieutenant Eric Van Hook

¶ 45   On December 17, 2003, an O’Fallon Police Department officer, Lieutenant Eric Van Hook,

along with Officer John Spanley, approached the defendant on the parking lot of his place of work,

the Western Illinois Correctional Center, to ask if they could speak with him about a case. The

defendant said that he would need to first speak with his attorney. The officers had a warrant to

search the defendant’s vehicle, although that fact was not immediately disclosed to the defendant.

The officers did not read the defendant his constitutional rights pursuant to Miranda v. Arizona

while on the parking lot. After speaking with his attorney, the defendant and the officers got into

a vehicle and began traveling to the Mt. Sterling Police Department for the interview. Along the

way, the defendant’s attorney called and asked if the location of the interview could be changed

from the police department to his law office. The officers agreed. During this ride, the defendant


                                                11
was not handcuffed, and sat in the front seat. An officer drove the vehicle, and two other officers

rode in the backseat. The defendant was not questioned during this commute. He was allowed two

stops to use a restroom, and an officer purchased the defendant a soda to drink. Upon arrival at the

defendant’s attorney’s office, the defendant and his attorney had a private conversation. Thereafter,

the defendant requested immunity in exchange for agreeing to give the statement. Although the

immunity request was denied, the defendant ultimately agreed to give a statement to the police, so

long as the statement was recorded and done in the presence of his attorney. Miranda rights were

read to the defendant before he gave his statement. The defendant acknowledged his understanding

of those rights. The defendant’s recorded statement lasted approximately 50 minutes. The officers

offered the defendant a ride back home, but he denied that offer. During the defendant’s interview,

the police executed the search warrant for the defendant’s vehicle. 1

¶ 46                   18. Stipulation Regarding the Defendant’s Truck Search

¶ 47    At trial, the parties stipulated that nothing found and catalogued, during the December 18,

2003, search of the defendant’s vehicle, was of evidentiary value for use in the defendant’s trial.

¶ 48                   19. The Defendant’s Taped December 17, 2003, Interview

¶ 49    The defendant prefaced his interview with a statement to the effect that he wanted to

contact the police before this interview to tell them what he knew, but he had not done so due to

advice he received from his ex-wife, Dawn Ritchey, and his father-in-law, John Ritchey. During

the videotaped statement, the defendant acknowledged that he was in the O’Fallon store on the

date that Amy Blumberg was murdered. On that date, the defendant traveled to the area to go to




        1
          Although Lieutenant Van Hook testified that the search of the defendant’s vehicle was
contemporaneous with the defendant’s December 17, 2003, recorded interview, documents in the record
on appeal indicate that the search of the vehicle did not occur until December 18, 2003, the date when the
St. Clair County State’s Attorney’s Office obtained a search warrant.
                                                   12
an auto parts swap show in Collinsville. However, he never found the show, and ended up in the

Fairview Heights/O’Fallon area. He traveled back onto eastbound Interstate 64 intending to go

home but realized that he was going in the wrong direction. He exited the interstate in O’Fallon.

He saw the dance store and thought that he could stop in there and purchase a black leotard for his

daughter. He went into the store, made a purchase, and returned to the interstate. After several

minutes, he began having second thoughts about his purchase—concern that the leotard would not

fit. Because he did not live in that area, he would not likely be back to return or exchange the

leotard. He then turned around and returned to O’Fallon with the intent of returning the item.

¶ 50   Upon parking his truck on the parking lot, he saw a young man in what he described as a

track suit walk from the dance store towards his truck. He assumed that the man was going to talk

to him, but instead, the man quickly passed by his truck. The defendant entered the store. He did

not see the employee. He found some blood near a clothing rack, and out of concern for the

employee, he began calling out to her and looking throughout the store. Upon entering a room in

the store, he discovered her body. The defendant stated that when he found her body that there was

nothing distinctive about the way in which the employee was dressed. He acknowledged touching

her thigh and checking her body for a pulse. He determined that she was deceased. Fearing for his

own safety, he fled the store and the O’Fallon area. He claimed that he did not know what to do.

He did not have a mobile phone.

¶ 51   When he got home, he told his wife what happened, and the two of them tried to determine

what he should do with this information. The defendant’s father-in-law also was told about his

experiences, and his father-in-law advised him to stay out the situation—essentially to say nothing.




                                                13
¶ 52    The defendant spoke about various threats that were made by Dawn relative to their

pending divorce. The divorce had become combative as the defendant stated that he had proof that

Dawn committed child abuse. Dawn left him telephone messages advising him that if he did not

act in a nicer manner towards her, she would have to go to the law enforcement authorities to tell

them what the defendant knew about the murder and had not disclosed. Dawn allegedly told him

that she would be contacting the O’Fallon police. The defendant stated that he had not spoken to

any other members of law enforcement about the events of December 31, 1999, until this interview.

¶ 53                    20. Emily Hea Buss’s Videotaped Deposition Testimony

¶ 54    During her deposition, Emily explained her medical condition. Emily was due soon to give

birth, and she did not feel safe traveling to St. Clair County to testify at the trial. She was previously

married to Joseph Hea with whom she had two children. They were neighbors of the defendant

and Dawn for some time. The Heas moved away to a different home in Mt. Sterling in 2002. In

2003, she was aware that Dawn and the defendant were going through a divorce. The defendant

stored some of his personal belongings in their home at this time.

¶ 55    Sometime in August 2003, the defendant spoke to Emily in her garage about the events of

December 31, 1999. He prefaced his story to Emily as one that would “freak [her] out.” He told

her that he had been in O’Fallon and had stopped to buy his daughter a leotard at a dance store. He

returned to the dance store after deciding that the leotard may not fit his daughter, but upon his

return, he could not find the store clerk. He waited a considerable length of time, and ultimately

decided to look for the clerk. He saw blood on the floor in an area by the cash register. The

defendant searched through the store, ultimately finding the girl’s body. He got scared and fled the

scene. He had blood on his clothing and hands. He went to a convenience store where he washed

his hands and threw away the leotard. He drove home and lied to Dawn about the source of blood


                                                   14
on his clothing, telling her that he struck an animal with his car. He also told Emily that he believed

Dawn planned to blackmail him about his failure to go to the police.

¶ 56   Emily testified that she asked him what he planned to do about what he had witnessed and

told him that he should talk to someone and clear his name.

¶ 57   The next day, Emily searched the internet without success for information about the

murder.

¶ 58   Later in October 2003, just before Emily and her husband were to testify on his behalf at

hearings about his divorce, the defendant told her that he had an appointment to meet with the

O’Fallon police and his attorney. On October 10, 2003, right after Emily and her husband Joseph

testified for the defendant, he told them that the night before he and his attorney met with O’Fallon

police officers in his attorney’s office and that he had been cleared. Having no reason to doubt this

statement, Emily did not contact the police.

¶ 59   After this conversation, but before December 15, 2003, something happened that changed

the nature of their friendship with the defendant. Emily testified that after the divorce hearing,

some things the defendant told them did not match up with certain events. As a result, she and

Joseph determined that his items needed to be removed from their home. Emily stated that they

quietly severed ties with the defendant. When pressed, Emily testified that she “disagreed with

how he handled some things.”

¶ 60   On December 15, 2003, the police contacted her. Ultimately, Emily gave four interviews

to the O’Fallon police about these conversations. Upon cross-examination, Emily admitted that

she had conversed with her then-husband Joseph about the situation, but never about any

substantive fact of the defendant’s story. Instead, she characterized her conversations with her




                                                  15
husband as being in the realm of shock that someone they knew had been involved in this type of

situation.

¶ 61                                     21. Joseph Hea

¶ 62     Joseph Hea, the defendant’s former neighbor and friend, and the ex-husband of Emily Hea

Buss, testified at trial. Sometime in 2000, he and the defendant had a conversation in which the

defendant told Joseph that he had met a girl named Amy who looked a lot like Joseph’s then wife,

Emily.

¶ 63     In August 2003, the defendant called Joseph and asked to meet him at a bar. The defendant

told his story of purchasing the leotard on December 31, 1999, and then deciding to return the

leotard and finding the store clerk dead. Joseph testified that the defendant traveled to O’Fallon

for a swap meet, but earlier had told police in an interview that he thought that the swap meet was

a gun swap meet. Upon determining that the dance store employee was dead, the defendant

explained to Joseph that he panicked and fled the scene. The defendant told him that he went to a

convenience store to wash his hands to get the blood from his hands and arms. The defendant

threw the bag containing the dance leotard in the convenience store trash can. At some point after

fleeing the dance store crime scene, the defendant told Joseph that he threw a gun that he was

carrying that day out the window of the truck. He got rid of the gun because he was in this state of

panic.

¶ 64     At some point during this conversation in the bar, the topic of the weapon and the caliber

of the weapon came up. The defendant stated that the weapon was a “throw-away” one. Joseph

asked the defendant if it was a .45-caliber gun, and the defendant said that it was. The defendant

told Joseph that the caliber of the gun he threw away on his way home matched the caliber of the

gun used by Amy’s murderer.


                                                16
¶ 65   The defendant told Joseph that he drove home and told his wife that he had hit an animal

resulting in the blood on his clothing.

¶ 66   The defendant told Joseph that Dawn was “blackmailing” him in the course of their divorce

proceedings with the knowledge that the defendant had not gone to the authorities with the

information he had.

¶ 67   Joseph testified that at this bar, after the defendant told his story, Joseph advised him to go

to the authorities to tell them what he saw. Approximately one week later, Joseph testified that the

defendant told him that he and his attorney had gone down to St. Clair County to file a report. The

defendant told Joseph that the authorities were not terribly interested in the information he had

about the crime.

¶ 68   Thereafter, the defendant and Joseph had a falling out in which Joseph and his wife Emily

distanced themselves from Joseph relative to allegations apparently made by the defendant to third

parties that Emily was having an extramarital affair.

¶ 69   Sometime in December 2003, Joseph had a conversation with Dawn about what he knew

of the defendant’s involvement at the O’Fallon crime scene. Dawn told Joseph that she was going

to let the authorities know that the defendant also told Joseph about what happened. Approximately

three days later, Joseph was contacted by the police on December 15, 2003, to inquire about the

conversations he had with the defendant about the O’Fallon crime. By the time of the interviews,

Joseph was no longer friendly with the defendant.

¶ 70   Joseph testified that the defendant and Dawn were both into guns—that buying and

shooting guns was their hobby.




                                                 17
¶ 71                                   22. John Hackman

¶ 72   John Hackman, Emily Hea Buss’s father, also testified at the trial. He resides in

Jacksonville. He met the defendant in 1999 when Emily and her husband Joseph became neighbors

with him. As time passed, he became friendly with the defendant due to shared interests. When

the defendant was diagnosed with cancer, Hackman drove him numerous times down to the St.

Peters, Missouri, location of Barnes Hospital for chemotherapy. He also accompanied the

defendant on a trip to Wisconsin to obtain a drag racing engine.

¶ 73   In the fall of 2003, when the defendant and Dawn began the divorce process, the defendant

began spending more time with John—frequently spending nights with Hackman in his home.

During one of these visits, the defendant told him about the O’Fallon crime scene he encountered.

During this conversation, the defendant told Hackman that he was fearful that Dawn was going to

tell the authorities what she knew.

¶ 74   The defendant told Hackman that he went down to the area on December 31, 1999, to go

to a swap meet gun show. Unable to find the swap meet, he ended up in a store at which he

purchased an article of clothing for one of his daughters. He told Hackman that he decided to return

the item, and upon arrival back at the store, saw a man running out of the store wearing a coat and

a stocking cap. He discovered the store clerk’s body in the store. The defendant told Hackman that

he rolled the girl’s body over to check for a pulse. He told Hackman that the girl had been shot in

the head. The defendant fled the scene. He told Hackman that the reason he ran was because he

had an unregistered handgun with him, and he was afraid to be caught with it. Somewhere on the

way home from O’Fallon, he disposed of the gun. When he got home, he told Dawn that he hit a

deer. When she began to try to get the stain out of the pants and noticed that there was more blood




                                                18
there than what she would have expected, Dawn was able to get the defendant to tell her the full

story.

¶ 75     Hackman testified that for two to four weeks, he tried to get the defendant to contact police.

Finally in October 2003, when John and the defendant were at a racetrack, the defendant told

Hackman that he and his attorney had an appointment with O’Fallon detectives. The day after the

alleged meeting, Hackman contacted the defendant to find out how it went. The defendant told

him that the meeting was fine and that the detectives advised him that he was uninvolved in the

case. Eventually that fall of 2003, the friendship between Hackman and the defendant began to

wane. After the divorce, Hackman went to Dawn’s home to apologize to Dawn for taking the

defendant’s side during the divorce proceedings. The topic turned to the events of December 31,

1999. While at Dawn’s home, Dawn told Hackman what the defendant had told her about his

involvement in the case. Dawn told Hackman that the defendant bought the gun that he threw away

at a swap meet. The defendant allegedly told Dawn that he took the gun with him to the swap meet

because he was carrying $300 in cash.

¶ 76     Ultimately, the police interviewed Hackman in December 2003 and again in January 2004

due to technical difficulties with the recording in December 2003.

¶ 77     In Hackman’s testimony, he stated that while he spoke with Dawn about the defendant’s

story prior to the police interview, nothing that he would have told the police officers changed

because the stories that the defendant told him and told Dawn matched. Hackman acknowledged

reading newspaper articles about the crime. John also acknowledged that he and his daughter

Emily and son-in-law Joseph talked about the defendant from time to time, but not exclusively

about this case because there were many things going on with the defendant at the time.




                                                  19
¶ 78                                   23. James Ritchey

¶ 79   James Ritchey is Dawn Ritchey’s father. He testified that his daughter had been married to

the defendant for approximately 10 years. He socialized with the defendant during his daughter’s

marriage. He confirmed that the defendant and his daughter both enjoyed owning and using guns.

He testified that the defendant bought his daughter a .380-caliber inexpensive pistol, and that the

defendant possibly had another .380-caliber gun as well.

¶ 80   In early January 2000, the defendant and Dawn came to speak with him in his home in

Macomb. The defendant proceeded to tell the story of what he witnessed on December 31, 1999.

The defendant told James that Amy Blumberg had been shot in the head. James Ritchey denied

ever telling the defendant to stay out of the case, or to not get involved. To the contrary, James

told the defendant that he needed to get in contact with the O’Fallon Police Department to tell

them what he saw. He also confirmed that his daughter Dawn did not ever, in his presence, tell the

defendant to stay out of the matter and/or to tell no one of what he witnessed.

¶ 81   At some point in the fall of 2003, after the divorce process had begun, O’Fallon detectives

contacted him. At their request, he participated in a taped phone call to the defendant to attempt to

get his acknowledgment that he had purchased Dawn a .380-caliber handgun. The defendant

denied doing so and told James that he bought her a .22-caliber gun.

¶ 82   James denied ever reading newspaper articles about the crime.

¶ 83                                    24. Dawn Ritchey

¶ 84   Dawn Ritchey testified that she married the defendant in 1993, and two daughters were

born during the marriage. The children were five and three in December 1999. Dawn has been

employed with the Illinois Department of Corrections throughout her career. Currently, Dawn is a

parole agent. Prior to that, she was a correctional counselor within the Western Illinois


                                                 20
Correctional Center. The defendant was a maintenance equipment operator for the Department of

Corrections and drove a truck delivering meat to all the State’s prisons. Dawn testified that both

she and the defendant were firearms enthusiasts.

¶ 85   On the morning of December 31, 1999, the defendant left the home wearing a dark brown

leather bomber jacket she gave to him that Christmas as a present. He was also carrying a small

black triangular-shaped case in which they kept a small gun—a .380-caliber. Dawn explained that

she knew that the defendant was carrying the .380-caliber gun that date because it was the only

gun that they owned that would fit into that case. Dawn testified that the defendant bought the gun

for her. Her understanding was that the gun was purchased at a gun show in 1996 or 1997.

¶ 86   Later that night, the defendant came home at somewhere between 5 and 6:30 p.m. Dawn

testified that the defendant came in and walked straight upstairs. He was not wearing his leather

bomber jacket. She noticed that there was something on his jeans from the knees on down. She

described the substance as being more than a mere splatter, but less than being soaked. Dawn

testified that she asked the defendant what that was on his pants. The defendant told her that it was

blood from an animal that he had to drag off the road. Later, Dawn saw the pants again—in the

trash can in their bathroom.

¶ 87   That night, the defendant had to work because it was the New Year’s Eve of the year 2000,

and officials were concerned that there could be Y2K outages, necessitating the delivery of things

to the prisons within the system. He got home at around 2 a.m.

¶ 88   The next day, the defendant slept in. Dawn described this as unusual as the defendant

always got up early in the morning. At around 1 p.m., she carried lunch into the bedroom for the

defendant. Dawn stated that she could tell that there was something wrong and asked the defendant.

The defendant proceeded to tell his story. He told Dawn that he had witnessed something that


                                                 21
really bothered him, and that he could not get the images out of his mind when he tried to sleep.

He told Dawn that he had intended to go to the gun show on December 31, 1999, but that he was

unable to locate the show. He returned to a convenience store where he had seen the flyer with the

plans of re-reading the flyer, only to discover that the flyer was now gone. As he returned to his

car, he saw a dance clothing store, and decided to go over to purchase an outfit for their daughter.

Dawn testified that this would have been unusual because Dawn bought not only all dance apparel

for their daughter, but she purchased all clothing for both daughters. She could not recall any

instance where the defendant bought clothing for their daughters. Shortly after the purchase, the

defendant returned to the store with the intention of returning the outfit. He then encountered a

man running from the store. This man had a duffel bag and was wearing a track suit. The defendant

told Dawn that he thought that the man was coming straight towards him, and so the defendant

reached for the gun that he had with him. However, when the defendant looked up, the man was

gone. The defendant then entered the store with the outfit. He saw no one. He called out but got

no response. The defendant told Dawn that he saw blood behind the counter and followed a trail

that led to a backroom in the store where he found the girl’s body. The defendant knelt to check

the girl’s pulse in her neck. He explained to Dawn that this is how he got blood on his pants. He

told Dawn that the girl’s pants were pulled down. Dawn was unable to remember if the defendant

told her that the pants were pulled down to her knees or to her ankles. Upon determining that the

girl was dead, the defendant told Dawn that he got scared and left the store, stating that he feared

that he had left prints on the door.

¶ 89   A couple of days later, she and the defendant went to Quincy to look in newspapers to see

if there was a description of the man the defendant said he saw leaving the store. In a St. Louis




                                                22
Post-Dispatch article (that she believed was dated sometime between January 1 through January

4, 2000), Dawn recalled that the police investigators were looking for a six-foot-tall blond man.

¶ 90   Shortly after looking in the newspapers, Dawn and the defendant went to her dad’s home.

The defendant told her dad the same story, also explaining that the reason he did not call anyone

was because he was afraid that they would think that he committed the crime. Dawn testified that

her dad told the defendant that he should call the police anyway. Dawn also encouraged the

defendant to do so, telling the defendant that at a minimum he should call the CrimeStoppers

hotline with his tip. Her dad never told the defendant to stay out of the case. Dawn testified that

she never told the defendant to stay out of the case. Dawn testified that she continued to encourage

his reporting, but due to life circumstances in their own home, Dawn testified that sadly, she

somewhat forgot about the murder.

¶ 91   In 2002, the defendant was diagnosed with colon cancer. He had surgery and six to eight

months of chemotherapy. Dawn testified that they all focused on the defendant’s recovery.

¶ 92   Dawn testified that she never thought that the defendant was lying to her, or that he was in

any way involved in the murder of Amy Blumberg.

¶ 93   At the end of July in 2003, the defendant accused Dawn of having an affair with a man in

the area where they lived. She moved out of the home, taking the two girls with her, and filed for

divorce. Dawn described the divorce process as not amicable. Dawn acknowledged that after the

defendant began an attempt to obtain sole custody of their daughters, she called him and left a

voicemail to the effect that if he continued to do these things, she would have no choice but to tell

the court about the crime he failed to report. The morning after she left this voicemail, Dawn was

visited at work by the defendant and his mother to discuss the divorce.




                                                 23
¶ 94   A prison employee who worked with Dawn, and whom Dawn had told about her husband’s

story, located the St. Clair County Sheriff’s Department website and read the information about

the unsolved crime. Dawn’s friend felt that what she read was important and asked Dawn to look

at the information. On the website, there were two composite drawings. Dawn agreed with her

coworker that one of the drawings, coupled with the description of the man that the O’Fallon police

were looking for, matched the defendant. Her friend advised that if Dawn would not call the police,

then she would. Dawn then went to see her divorce attorney and told him the full story. Prior to

that time, she had only told her attorney that she had information that the defendant failed to report

a crime. Dawn had not previously told her attorney the specifics of the incident. Her attorney called

the O’Fallon Police Department on September 19, 2003.

¶ 95   On September 20, 2003, Officer Spanley drove to the home of Dawn’s divorce attorney to

interview her. Dawn testified that she, the attorney, and the officer did not discuss the facts of the

case before she gave her recorded statement.

¶ 96   The court entered dissolution of the Phillips’ marriage on December 15, 2003, reserving

all decisions relative to child custody, visitation, and property distribution.

¶ 97   On December 17, 2003, the police returned to Mount Sterling and stopped at her home to

ask if they could search the premises. Dawn signed a consent for the search and then showed the

officers around the property. One of the places that the officers searched was in the attic. Dawn

testified that while the parties were by then divorced, not all of the defendant’s things had been

removed from the home. She testified that the attic space had essentially been divided with her

things on one side and the defendant’s things on the other side. The officers searched through the

defendant’s items and located a cardboard box for a .380-caliber gun. Dawn testified that she did

not remember ever seeing this box before. On cross-examination, she explained that the .380-


                                                  24
caliber gun was a gift from the defendant to her, and when he gave it to her, it was not in a

cardboard box.

¶ 98   Dawn testified that the .380-caliber gun was never registered.

¶ 99   She claimed that when she left that phone message for the defendant that she was not

attempting to get the upper hand in the divorce proceedings. At trial, the defendant’s attorneys

played Dawn a tape-recorded message that they contended was her threat to the defendant. Dawn

testified that she really did not believe that this was her voice on the tape. The voice did not sound

like her voice, and the speaker on the tape used words in the message that Dawn would never use.

¶ 100 Dawn testified that the defendant had visitation with his children until he was arrested in

December 2003. Ultimately, she was awarded custody of their two girls, and was awarded the

house in the property settlement.

¶ 101 Dawn testified that she and the defendant had been down in the metro-east area of St. Louis

several times before December 31, 1999.

¶ 102 When asked why she never called the police herself after she learned what the defendant

witnessed, she testified that she believed her husband. However, after looking online at the

composite drawing and accompanying description, coupled with the defendant’s behavior after

she filed for divorce, Dawn testified that she felt compelled to provide the information that she

had.

¶ 103 Dawn acknowledged that someone told her that there was a $20,000 reward for information

about Amy’s murder, but this person also reminded Dawn that as employees of the Department of

Corrections, they were ineligible for an award.




                                                  25
¶ 104                                   25. Doris Lehne

¶ 105 The defendant’s mother, Doris Lehne, testified at trial. She was a tax accountant and had

lived in Mt. Sterling, Illinois, since 1964. She testified that the defendant had worn facial hair—a

moustache and goatee from approximately 1997 through 2003. After the divorce proceedings

began, she suggested to the defendant that he shave his facial hair because he was going to be

making court appearances. Doris testified that the defendant and Dawn had many mutual hobbies,

including guns. She testified that the defendant was unaware that Dawn was going to leave him

and got home on that day to find that most of her personal possessions had been removed. She

described the marriage as a good one up until that point and testified that the defendant adored his

two daughters.

¶ 106                        26. Vehicle Sightings Testimony at Trial

¶ 107 All of the witnesses provided information about vehicles that they saw in the vicinity of

the store and/or on the parking lot of the store on December 31, 1999.

¶ 108 David Delano testified that he saw a 1980s Dodge Chrysler vehicle driving at a high rate

of speed at 4:25 p.m.

¶ 109 Paul Levins testified that at 4 p.m., and later at 4:50 p.m., he saw three vehicles on the

parking lot—a dark maroon sedan, a 1970s muscle car, and a third vehicle that he could not

remember.

¶ 110 Janet Channel testified that between 5:10 and 5:20 p.m., a 1950s or 1960s dark-colored

vehicle with rust on it, cut her off as she was driving on Highway 50 near the store.

¶ 111 Lisa Karius testified that between 3 and 5 p.m., she saw a black Chevrolet Cavalier, a white

car, and a pickup truck on the parking lot.




                                                26
¶ 112 Victoria Dickerson testified that between 3:30 and 4 p.m., she saw an older, boxy gray car

drive away from the area. At about the same time, she saw a man standing on the parking lot.

¶ 113 Marilyn Cox testified that at about 4:15 p.m. and at 5:15 p.m., she saw an old, rusted car

on the parking lot. She believed that the car was an old 1960s powder blue Thunderbird.

¶ 114 A stipulation was read that James Miller would testify that between 6:30 and 6:45 p.m., he

saw a black Chevy S-10 pickup truck parked on the parking lot.

¶ 115           27. Other Possible Suspects Presented in the Defendant’s Case at Trial

¶ 116 A man by the name of Thomas Boger testified that on December 31, 1999, at around 1:30

p.m., a car drove up behind him flashing its lights and driving erratically. Thomas stopped. The

driver—a young white male with blond hair—wanted directions to the Sports Authority store in

Fairview Heights. Later, at about 3 p.m., he saw the same man in his car on the parking lot of the

Sports Authority, and he had a revolver in his hands.

¶ 117 Officer Spanley was with the O’Fallon Police Department at the time of this crime and

during its investigation. He testified to the various leads and suspects received by law enforcement

agencies about this crime.

¶ 118 The O’Fallon Police Department obtained fingerprints from many different people,

including Amy’s boyfriend, Jody Woods. When the detectives from the major case squad arrived

at the apartment where Jody lived, he was found hiding in a closet. Jody drives a Chevy S-10

pickup truck.

¶ 119 A man by the name of John Sprous was seriously considered as a suspect. The information

leading to Sprous was overheard by a fellow inmate of Sprous’s who wanted a transfer to another

prison. This inmate is John Little. Little and his roommate were in fact transferred to the prison of

choice. Officer Spanley’s investigation revealed that Sprous was out on parole on December 31,


                                                 27
1999. At the time that he became a suspect, he was in prison in Missouri for robbing and killing a

store clerk. They cross-checked his fingerprints against what was recovered at the scene and there

were no matches. Officer Spanley confirmed that all St. Louis media, which heavily covered this

murder and the investigation, was carried into the Potosi, Missouri, correctional facility where

Little was then housed. Although there were five other inmates involved in the conversation

overhead by Little through an air vent, none of these five inmates was interviewed.

¶ 120 Little testified at trial that he was serving a life sentence in Missouri. Little heard the

conversation on January 19, 2002. Little testified that the men were looking at a magazine and that

Sprous allegedly stated that the photo of a woman in the magazine looked like a girl he had killed

in Illinois. Sprous allegedly claimed that he got off the interstate and went to a service station. He

saw the victim through the window of a store. His alleged plan was to rape the woman, but then

because he saw a taxicab or a police car out the front door of the store, he determined that it was

necessary to kill the woman. He allegedly claimed to have moved her body to another area of the

store before returning to St. Louis.

¶ 121                          28. Defense Expert, Brent Turvey

¶ 122 Brent Turvey is a forensic scientist and criminal profiler. He is an adjunct professor of

criminality at Oklahoma City University. Professor Turvey was asked to review materials related

to this case. He reviewed an FBI profile prepared in this case, the crime scene and autopsy

photographs, the crime scene video, crime scene sketches, several crime scene reports, the

coroner’s report, the O’Fallon Police Department investigative reports and evidence logs, the St.

Louis Major Case Squad investigative reports, the Illinois State Police forensic reports and

evidence logs that involved biology, firearms, and latent prints. He prepared a written report for




                                                 28
the defense dated December 6, 2006, based upon his review of these documents along with his

expertise.

¶ 123 In his review, Professor Turvey found several deficiencies in the processing of the crime

scene. He testified to what he characterized as a very limited effort on the part of the investigators

to document, collect, or search for evidence outside of the building. No attempt to determine the

point of entry or exit from the building was done. He took issue with the fact that a police vehicle

was parked by the front door of the store. By parking the official vehicle there, Professor Turvey

testified that critical evidence could have been contaminated or destroyed. He testified that the

police vehicle could have been parked on top of evidence that could have pointed to the criminal

offender’s point(s) of entry and exit. About entry to and exit from the store, Professor Turvey

testified that the investigation did not seem to include a search for bloodstains or blood trails

outside of the store. He felt that the police should have processed Amy’s vehicle for any sort of

evidence relative to the crime. Professor Turvey also testified that the police investigation was

deficient because there was no attempt to locate the high velocity bloodstain pattern typically

associated with a gunshot wound, which could provide detail as to exactly where Amy was when

she was shot.

¶ 124 Professor Turvey rendered additional opinions at trial about the evidence, in addition to

those detailed opinions as to deficiencies in the processing of the crime scene. Although Amy’s

body sustained bruising consistent with a struggle, he felt that she was not in a lengthy struggle

because her fingernails were not broken. He also testified to his opinion that the crime scene was

staged to look like a sexual assault. He defined staging as something a criminal offender might do

to mislead the investigation by altering the crime scene to make it appear to be something other

than what occurred. He further explained this by testifying that Amy’s body was dragged into the


                                                 29
restroom, and her legs were spread apart, but the evidence failed to support any effort on the part

of the offender to attain sexual gratification. He testified that had any sexual activity transpired,

blood would have been transferred to the genital area. As there was no blood in that area of her

body, Professor Turvey testified that in his opinion, the crime scene was staged to look like a

sexual assault. On cross-examination, he admitted that he could not rule out a sexual motivation

for the crime in this case.

¶ 125                            B. Jury Deliberations and Verdict

¶ 126 The jury began deliberating at 1 p.m. on April 11, 2007.

¶ 127 At 1:30 p.m., the jury asked if they could watch the defendant’s videotaped statement. The

defendant objected to this because the defendant referred to an order of protection during the

interview. The defendant’s objection was overruled, and the jury was allowed to watch the

statement a second time.

¶ 128 At about 9 p.m. on April 11, 2007, the defendant’s attorneys went to the court with the

information that the videotape of Emily Hea Buss had been heard being played in the juror

deliberation room. The defendant was under the belief that this tape was not going back with the

jury. The defendant had agreed to this exhibit being allowed to go back with the jury, but the

defendant’s argument was that this was not merely an exhibit but was testimony. On that basis, the

defendant asked for a mistrial. The court denied the mistrial request.

¶ 129 At 10:37 p.m., the jurors sent out a note seeking a night recess. The defendant asked for

the jury to be sequestered. The court denied the request.

¶ 130 On April 12, 2007, at 2:52 p.m., the jury sent out a note indicating that the jurors were at

an impasse. The court sent back a note asking the jurors to continue their deliberations. The jury




                                                 30
then requested and received transcripts of the testimony of Dawn Ritchey, Joseph Hea, John

Hackman, and James Ritchey.

¶ 131 On April 13, 2007, at 5 p.m., the jury returned with its guilty verdict.

¶ 132                         C. Posttrial Motions and Sentencing

¶ 133 The defendant filed a motion for a new trial on May 14, 2007, as well as other related

motions. The motions were set for hearing on the same date as sentencing—May 29, 2007. The

trial court denied the motions.

¶ 134 The defendant was sentenced to 55 years of imprisonment.

¶ 135                                  D. Direct Appeal

¶ 136 On direct appeal, the defendant raised the following issues:

        (1) violation of his speedy trial rights;

        (2) unconstitutional delay before his first appearance in court;

        (3) no provision of funds to provide for expert witnesses and investigative services after
        the defendant retained private counsel;

        (4) denial of his motion for a bill of particulars;

        (5) denial of his motion for additional discovery;

        (6) denial of his motion to suppress his videotaped statement to the police;

        (7) violation of an in limine order and denial of his mistrial requests;

        (8) allowance of a witness’s testimony by videotaped deposition;

        (9) granting the State’s in limine order that precluded the defendant from referencing or
        using two additional taped conversations he had with police;

        (10) alleged inappropriate contact between the jury and court personnel during
        deliberations;

        (11) failure to redact the defendant’s videotaped statement to the police;

        (12) failure to send transcripts of defense witnesses to the jury;

                                                    31
        (13) the court’s voir dire reference to the case as being “high profile”;

        (14) the cumulative effect of the court’s rulings that denied the defendant a fair trial;

        (15) failure to prove the defendant’s guilt beyond a reasonable doubt; and

        (16) claimed violation of the defendant’s statutory right to a DNA database search.

As stated earlier in this order, this court affirmed the trial court. Phillips, 2011 IL App (5th)

070416-U. The Illinois Supreme Court denied the defendant’s petition for leave to appeal from

this order on May 30, 2012.

¶ 137                D. Postconviction Petition, Motions, and Trial Court’s Ruling

¶ 138 On February 27, 2013, an attorney representing the defendant filed a postconviction

petition. The defendant raised the following six claims alleging ineffectiveness of both trial and

appellate counsel:

        (1) trial counsel was ineffective for failing to assert the defendant’s marital privilege to
        prevent his wife from testifying to statements he allegedly made to her;

        (2) trial counsel was ineffective for failing to ask the trial court to inform the jury that it
        was not permitted to consider evidence of the order of protection against him;

        (3) trial counsel was ineffective for failing to seek testing of hair fibers and fingerprints
        found at the scene of the crime to see if they matched the profiles of potential other
        suspects;

        (4) trial counsel was ineffective for failing to investigate and present evidence with which
        to impeach the defendant’s ex-wife, Dawn Ritchey;

        (5) trial counsel was ineffective due to a personal disagreement he had with the defendant
        after which trial counsel informed the defendant that he would not vigorously defend him;
        and

        (6) appellate counsel was ineffective for failing to raise the first three claims included in
        this list.

¶ 139 Postconviction counsel attached the defendant’s affidavit to the postconviction petition. He

alleged that his ex-wife’s trial testimony contained several false statements. He stated that he did


                                                  32
not tell Dawn that the blood on his pants came from a dead animal that he drug off the road; that

he told her upon his arrival home about discovering Amy Blumberg’s body; that he did not tell her

he was going to a gun show, but told her he was going to an auto parts swap show; that he never

told her that Amy Blumberg had her pants pulled down around her knees or ankle; that he did not

go to the police because Dawn and her father told him not to do so; that he did not have a case for

a .380-caliber gun when he left home on December 31, 1999; that Dawn threw away the blood-

stained pants; and that he was wearing his brown jacket when he arrived home. The defendant also

stated that on September 22, 2003, when the court held its hearing on Dawn’s order of protection

petition, Dawn informed the Brown County courthouse personnel that the defendant was bringing

a gun to the hearing. The defendant contends that Dawn’s statement about the gun to the

courthouse personnel was inconsistent with her testimony that she had not seen the defendant’s

.380-caliber gun since the date of the murder. The defendant claims that his attorney should have

attempted to interview the deputy sheriff involved in the courthouse encounter to impeach Dawn’s

testimony.

¶ 140 On May 28, 2013, the trial court reviewed the petition for postconviction relief and gave

the State 30 days to file a responsive pleading. With the trial court’s order directing the State to

file a responsive pleading, the trial court seemingly advanced the postconviction petition to the

second stage, implicitly finding that the petition stated the gist of a constitutional claim. The State

filed a motion to dismiss the postconviction petition on June 25, 2013. The State argued that the

defendant waived his marital privilege, and that the statements he made to third parties in which

he repeated what he had told Dawn was largely consistent. Furthermore, the State contended that

the admission of Dawn’s testimony did not fundamentally impact the fairness of the defendant’s

trial because of the number of other witnesses who testified that the defendant told them the same


                                                  33
version of events. Accordingly, the State claimed that the outcome of the trial would not have been

different, and that the defendant could not meet the standard required by Strickland v. Washington,

466 U.S. 668, 687-88 (1984). Moreover, the State suggested that Dawn’s testimony and status as

the defendant’s ex-wife served as the foundation for his defense—that he was the victim of his

bitter and vindictive wife who threatened him to achieve a better divorce settlement. The State also

argued that the defendant suffered no prejudice when two witnesses made a passing reference to

the order of protection against the defendant. The State argued that to the extent that some of the

postconviction allegations were raised in the defendant’s direct appeal, the allegations were barred

by res judicata. The State argued that the defense legal strategy was to use the lack of DNA testing

as being consistent with shoddy police work and contended that defense counsel chose not to

pursue DNA testing. The State also contended that the defendant’s argument that his trial counsel

did not provide a vigorous defense was refuted by the record. Finally, the State argued that because

the defendant’s arguments were without merit, appellate counsel could not have provided

ineffective assistance.

¶ 141 Between 2012 and 2017, the record contains numerous motions and appeals filed by the

defendant. Additionally, the Illinois Innocence Project worked with this case to procure DNA

testing. During those years, the defendant filed two pro se petitions for relief from judgment

pursuant to section 2-1401(f) of the Code of Civil Procedure. 735 ILCS 5/2-1401(f) (West 2012).

The defendant filed the first petition on February 27, 2013, and filed a successive petition on

August 26, 2013. The trial court dismissed the successive petition on October 2, 2013. Then on

March 17, 2014, the defendant filed a pro se document with the court purporting to supplement

the February 27, 2013, initial section 2-1401(f) petition. The court granted the motion to

supplement on May 28, 2014, and then denied the February 27, 2013, section 2-1401(f) petition.


                                                34
The defendant appealed the court’s May 28, 2014, dismissal to this court, and the appeal was

designated with the court number 5-14-0281. On February 19, 2015, this court entered its written

order and affirmed the trial court’s denial of the defendant’s section 2-1401(f) petition as being

untimely and barred by res judicata. People v. Phillips, 2015 IL App (5th) 140281-U.

¶ 142 On June 19, 2014, the defendant filed a pro se “Second Petition for Post Conviction

Relief.” He asked the court to grant him leave to file the petition. On June 24, 2014, the trial court

denied the defendant’s request for leave to file the successive petition and dismissed the successive

petition. The trial court found that the defendant’s allegations did not present a gist of a

constitutional violation. The defendant then filed a notice of appeal from that order on July 7, 2014,

to this court, and the appeal was designated with the court number, 5-14-0347. On July 21, 2017,

this court entered its written order and dismissed the appeal on the defendant’s own motion.

¶ 143 On September 8, 2015, the parties entered an agreed order for postconviction DNA testing

pursuant to section 116-3 of the Code of Criminal Procedure of 1963 (725 ILCS 5/116-3 (West

2014)). The order was amended on December 9, 2015.

¶ 144 On September 14, 2017, the defendant, by his attorney, asked for leave of court to file an

amendment to the February 27, 2013, postconviction petition. The trial court granted the

defendant’s request. On February 5, 2018, the defendant filed his addendum to the postconviction

petition. In this addendum, he argued that the State denied him due process by failing to disclose

a voicemail message Dawn Ritchey left on his cell phone that would have significantly impeached

her trial testimony. The police had obtained a tape recording of the message, but the recording was

not disclosed to the defense before trial. The recording had been created by the defendant and was

on a cassette tape labeled as “Dawn’s blackmail phone calls.” The tape was collected pursuant to

a search warrant pertaining to the defendant’s truck on December 18, 2003. The defendant claimed


                                                 35
that he informed his attorney that there was a second recording from Dawn and that the police had

the only copy. The defendant thus claims that his trial attorney was ineffective for failing to request

this message in discovery. Further, the defendant argues that the State violated Brady v. Maryland,

373 U.S. 83 (1963), in that the tape recording was favorable to the defense of his case and had not

been disclosed.

¶ 145 On February 5, 2018, the defendant’s attorney filed his certificate in compliance with

Illinois Supreme Court Rule 651(c) (eff. July 1, 2017).

¶ 146 The State filed an amended motion to dismiss the postconviction petition on February 28,

2018. In addition to the arguments made in its initial motion to dismiss, the State addressed the

Brady issue. The State indicates that the defendant is not arguing that the failure to provide defense

counsel with the additional voicemail from Dawn was intentional. However, regardless of intent,

the State argues that this evidence was not material when evaluated in the context of the entire

record in that there was no reasonable probability that the outcome would have been different if

the State provided the recording of the second call to the defendant. The State pointed out that the

defendant’s attorney thoroughly cross-examined Dawn about these recorded “threats.” Dawn

acknowledged that she left voicemails that could be characterized as threatening in nature.

Moreover, the State noted that the jury heard the defendant’s recorded interview with police in

which he stated that Dawn had been threatening him.

¶ 147 On March 20, 2018, the trial court held the hearing on the State’s motion to dismiss the

defendant’s postconviction claim. After a lengthy argument by both parties, the trial court took the

matter under advisement and concluded the hearing. On June 7, 2018, the trial court entered its

order granting the State’s motion to dismiss the defendant’s postconviction petition. The trial court

referenced this court’s order on direct appeal (Phillips, 2011 IL App (5th) 070416-U), stating that


                                                  36
the order was thorough. The court stated that the many issues included in the defendant’s

postconviction petition were previously addressed in that appellate order. The court further

concluded that to the extent that the issues were not reviewed in the appellate court on direct

appeal, the defendant could have raised those issues on direct appeal. The trial court dismissed the

postconviction petition on all issues raised on the grounds of res judicata. From that final order,

the defendant timely appealed.

¶ 148                                   II. ANALYSIS

¶ 149 On appeal, the defendant claims that the trial court erred in dismissing his postconviction

petition, and claims that postconviction counsel provided ineffective assistance.

¶ 150 An individual who has been convicted and is serving an Illinois criminal sentence can file

a petition pursuant to the Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West 2010)) to

allege that their Illinois and federal constitutional rights were denied. People v. Coleman, 183 Ill.

2d 366, 378-79 (1998). A proceeding under the Post-Conviction Hearing Act has three stages.

People v. Gaultney, 174 Ill. 2d 410, 418-19 (1996). Here, the defendant did not file his

postconviction petition on a pro se basis, but his attorney filed the petition on his behalf. Later his

attorney added more claims via an addendum. Thus, the presentation of this postconviction appeal

is slightly different in that the defendant had representation at the first stage. The postconviction

court implicitly determined that the petition stated the gist of a constitutional claim when it ordered

the State to file a responsive pleading. 725 ILCS 5/122-5 (West 2010). Thereafter, in this second

stage, the postconviction court must determine if the defendant has made a substantial showing of

a constitutional violation. People v. Edwards, 197 Ill. 2d 239, 246 (2001). The postconviction court

must accept all well-pleaded factual allegations as true, and the court must not engage in any fact-

finding or credibility determinations. Coleman, 183 Ill. 2d at 385. The trial court must dismiss the


                                                  37
petition if the defendant has not made the required substantial showing. People v. Ward, 187 Ill.

2d 249, 255 (1999). The postconviction court will hold an evidentiary hearing if the defendant gets

past this second stage to the third stage. 725 ILCS 5/122-6 (West 2010).

¶ 151 On appeal, we review a trial court’s dismissal of a postconviction petition on a de novo

basis. People v. Hopkins, 2020 IL App (3d) 170253, ¶ 15. With de novo review, this court does

not have to defer to the trial court’s judgment or reasoning and utilizes the same analysis as the

trial court. People v. Carlisle, 2019 IL App (1st) 162259, ¶ 68. The reviewing court may affirm a

trial court’s dismissal of a postconviction petition on any basis supported by the record. Id. ¶ 69;

Hopkins, 2020 IL App (3d) 170253, ¶ 15.

¶ 152 A postconviction petition is considered a collateral attack on the trial court proceedings.

Therefore, “issues raised and decided on direct appeal are barred by res judicata, and issues that

could have been raised but were not [raised] are forfeited.” People v. Tate, 2012 IL 112214, ¶ 8.

Thus, if the defendant did not raise claims that trial counsel was ineffective on direct appeal, those

claims have not been preserved for review. See People v. Pendleton, 223 Ill. 2d 458, 476 (2006).

However, these types of claims would be appropriate for a successive postconviction petition in

which the defendant would need to establish cause for failing to raise the error in earlier

proceedings and prejudice resulting from the alleged error. See People v. Pitsonbarger, 205 Ill. 2d

444, 462 (2002); 725 ILCS 5/122-1(f) (West 2010); Pendleton, 223 Ill. 2d at 476.

¶ 153 In this case, the defendant argues that none of the issues raised in this postconviction

petition were raised on direct appeal, and thus, the claims are not barred by res judicata. As the

claims could have been raised on direct appeal, the defendant frames his claims as involving

ineffective assistance of trial and appellate counsel, and thus, these claims would not be barred by

forfeiture. The problem with the defendant’s argument is that the underlying issues in these


                                                 38
ineffective assistance claims (1) were discussed and rejected by this court on direct appeal, albeit

in different presentations, (2) could have been raised on direct appeal, or (3) the defendant was not

prejudiced.

¶ 154 Before we address the specific issues raised by the defendant, we briefly review the

standards required to establish ineffective assistance of counsel. The United States Constitution

and the Illinois Constitution both guarantee a defendant the right to effective assistance of counsel.

U.S. Const., amend. VI; Ill. Const. 1970, art. I, § 8. The purpose of the constitutional guarantees

is to ensure a fair trial. Strickland, 466 U.S. at 684-85. Constitutionally competent assistance is

measured by a test of whether the defendant received “reasonably effective assistance.” Id. at 687.

We presume that defense attorneys pursue sound trial strategies. See id. at 689. Trial strategies are

unsound only when no reasonably effective criminal defense attorney, facing similar

circumstances, would pursue such strategies. People v. Faulkner, 292 Ill. App. 3d 391, 394 (1997).

¶ 155 A criminal defendant is entitled to the effective assistance of trial counsel at all critical

stages of the case. People v. Brown, 2017 IL 121681, ¶ 25. To prevail on an ineffective assistance

claim, “[the] defendant must show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” People v. Lefler,

294 Ill. App. 3d 305, 311 (1998) (citing Strickland, 466 U.S. at 694). The term “reasonable

probability” has been defined to mean “a probability sufficient to undermine confidence in trial’s

outcome.” Id. at 311-12 (citing Strickland, 466 U.S. at 687). The fact that professional errors have

been committed does not define the question. We must examine the issue from the perspective of

whether the defendant received a fair trial, despite an attorney’s shortcomings. Id. at 312. In that

context, a fair trial means “a trial resulting in a verdict worthy of confidence.” Id. (citing People

v. Moore, 279 Ill. App. 3d 152 (1996)).


                                                 39
¶ 156 Similarly, a criminal defendant is entitled to the effective assistance of appellate counsel.

The defendant must overcome the strong presumption that appellate counsel’s decision not to raise

a particular issue constituted sound appellate strategy. People v. Coleman, 2011 IL App (1st)

091005, ¶ 44. “Appellate counsel is not required to raise issues that he reasonably determines are

not meritorious.” People v. English, 2013 IL 112890, ¶ 34 (citing People v. Collins, 153 Ill. 2d

130 (1992)). Nor is it “incompetence for counsel to refrain from raising issues that counsel believes

are without merit.” People v. Edwards, 195 Ill. 2d 142, 163-64 (2001). “[U]nless the underlying

issue is meritorious, a defendant cannot be said to have incurred any prejudice from counsel’s

failure to raise the particular issue on appeal.” Id. at 164 (citing People v. Childress, 191 Ill. 2d

168, 175 (2000)).

¶ 157                                  A. Marital Privilege

¶ 158 The defendant argues that he made a substantial showing of a constitutional violation

because his trial attorney provided ineffective assistance by failing to assert his marital privilege

against his ex-wife, Dawn Ritchey. In Dawn’s trial testimony, she contradicted portions of the

defendant’s recorded statement which he argues “depicted him as someone who lied about what

transpired.”

¶ 159 The statute in effect at the time of the defendant’s trial stated: “In criminal cases, husband

and wife may testify for or against each other. Neither, however, may testify as to any

communication or admission made by either of them to the other or as to any conversation between

them during marriage ***.” 725 ILCS 5/115-16 (West 2002). The statute contained various

exceptions that are not applicable in this case.

¶ 160 The foundation for marital privilege is based upon the preservation of family and marital

harmony. People v. Hall, 194 Ill. 2d 305, 336 (2000); People v. Eveans, 277 Ill. App. 3d 36, 44


                                                   40
(1996). Further, there is a presumption that all interspousal communications are intended to be

confidential. People v. Murphy, 241 Ill. App. 3d 918, 925 (1992).

¶ 161 The defendant contends that if Dawn had been barred from testifying about

communications he had with her before they divorced, there would have been no testimony that

when he saw the victim’s body, her pants were pulled down to her knees or ankles, that he got

blood on his pants by kneeling in blood, and that he had slept in on January 1, 2000. In addition,

if the court had barred Dawn from testifying about matters subject to marital privilege, she would

not have been able to corroborate the testimony of other witnesses who had spoken with the

defendant.

¶ 162 In this court’s order on the defendant’s direct appeal, the defendant’s presentation of the

marital privilege issue was different than the presentation in this postconviction appeal. In his

direct appeal, the defendant argued that his statement to police should be suppressed because the

statement request was derived from information Dawn provided the police. We reviewed the issue

and concluded that Dawn’s statements provided to police were not protected by marital privilege

because her statements were not testimonial in nature. Phillips, 2011 IL App (5th) 070416-U,

¶ 179. We noted that “[t]he the defendant’s wife did not testify about conversations she had with

the defendant. She was interviewed about these conversations, but the statute—and therefore, the

privilege—extends only to testimony under oath.” Id.

¶ 163 In his postconviction petition, the defendant argues that his trial counsel was ineffective

for failing to assert the marital privilege to keep Dawn from testifying at trial, and that his appellate

counsel was ineffective for failing to raise trial counsel’s failure to assert the marital privilege.

While we agree with the State that the general issue of marital privilege was raised on direct appeal




                                                   41
in the context of the trial court’s denial of the defendant’s motion to suppress, the legal context

was different because Dawn’s trial testimony was not directly at issue.

¶ 164 A postconviction petition is a collateral attack on the trial court proceedings, and therefore

“issues raised and decided on direct appeal are barred by res judicata.” Tate, 2012 IL 112214, ¶ 8.

The doctrine of res judicata serves to bar any issues previously decided on appeal. People v.

Johnson, 2013 IL App (5th) 110112, ¶ 10. As this court did not decide the propriety of Dawn’s

trial testimony, if challenged based on marital privilege, the specific issue presented by the

defendant was not previously decided on appeal. However, our inquiry does not end there because

“issues that could have been raised but were not [raised on direct appeal] are forfeited.” Tate, 2012

IL 112214, ¶ 8. For reasons that may have been based in trial strategy, trial counsel opted not to

raise marital privilege to combat Dawn’s trial testimony. The issue was not raised on direct appeal,

but clearly could have been. On that basis, we find that the defendant’s argument is forfeited. Id.

By failing to raise these issues in the appellate court on direct appeal, the defendant forfeited his

argument that trial counsel was ineffective for not seeking to bar Dawn’s testimony. Pendleton,

223 Ill. 2d at 476.

¶ 165 Furthermore, we find that the defendant waived his marital privilege in this case. The

holder of a marital privilege may waive it explicitly or implicitly. See People v. Hommerson, 399

Ill. App. 3d 405, 412-14 (2010).

¶ 166 Our conclusion is supported by the fact that the defendant engaged in a virtually identical

conversation with his father-in-law, James Ritchey. He told James Ritchey the same set of facts

that he had previously told Dawn, including that Amy Blumberg had been shot in the head.

Moreover, when the defendant was interviewed by police, he repeated these statements again. He

acknowledged that he was in the O’Fallon store on the date of the murder; that he went to the store


                                                 42
to purchase a leotard for his daughter; that after he purchased the leotard, he drove onto the

interstate, only to turn around and attempt to return the leotard over his concern that he had the

incorrect size; that he reentered the store but did not see Amy Blumberg, but called out to her and

began searching the store only to discover her body; that he touched Amy Blumberg’s thigh and

checked her body for a pulse; that he determined that she was deceased; and that he then fled the

store, drove home, and told Dawn what had happened. Not only did the defendant tell these facts

to Dawn, her father, and the police, but he also shared the details with Emily Hea Buss, Joseph

Hea, and John Hackman.

¶ 167 In People v. Simpson, 68 Ill. 2d 276 (1977), the Illinois Supreme Court addressed waiver

of the marital privilege. In Simpson, the defendant told his estranged wife that he had killed his

paramour. Id. at 279. Later, at the police station, the police asked the estranged wife to come into

an interview room where the defendant was speaking with the officers, and to tell them what the

defendant told her back at their home. Id. The estranged wife reported that the defendant told her

he killed his paramour. Id. The defendant then responded, “ ‘Yes, but I told you later I was lying.’ ”

Id. The trial court would not allow the estranged wife to testify to this conversation at trial. Id.

However, the trial court allowed an officer who was present when the estranged wife made the

statement at the police station to testify about what the estranged wife and the defendant said. Id.

The appellate court found that allowing the testimony about what was said at the police station

was contrary to the “betrayal exception.” Id. at 280 (citing People v. Simpson, 39 Ill. App. 3d 661,

670 (1976)). The “betrayal exception” utilized by the appellate court is applicable when a party

attempts to introduce a marital communication that was revealed to a third party through “no

conscious act of the protesting spouse.” Id. at 280-81. In that limited situation, the court found that

caselaw could support application of the marital privilege. Id. However, “ ‘a voluntary revelation


                                                  43
by the holder (of the privilege) of the communication, or of a material part, is a waiver.’ ” Id. at

281 (quoting McCormick on Evidence § 83, at 170 (2d ed. 1972)). In Simpson, the supreme court

concluded that there was no foundation to uphold the marital privilege “where the very holder of

that privilege consciously, and by his own act, reveals or confirms to third parties the content of a

prior privileged communication.” Id. The court stated that during the police station interview,

when the defendant acknowledged he told his estranged wife that he had killed his paramour, the

defendant voluntarily waived his marital privilege. Id.

¶ 168 In this case, after the defendant told Dawn about finding Amy Blumberg’s body, he also

told James Ritchey, and later informed the police during a recorded interview. In early January

2000, James Ritchey testified that the defendant and Dawn came to speak with him and told him

about what he witnessed on December 31, 1999, including that Amy Blumberg had been shot in

the head. Later, the defendant also informed Emily Hea Buss, Joseph Hea, and John Hackman of

what he saw in O’Fallon on December 31, 1999, and what he did with the evidence afterwards.

Then in the defendant’s December 17, 2003, police-recorded interview, he told virtually the same

story. Therefore, the defendant waived any privilege that was attached to the defendant’s marital

conversations with Dawn. Id. (quoting McCormick on Evidence § 83, at 170 (2d ed. 1972)).

¶ 169 We conclude that the defendant both forfeited the marital privilege issue relative to Dawn’s

trial testimony because that issue was not raised in his direct appeal and waived his marital

privilege by telling his father-in-law, law enforcement, and other friends the information he had

previously shared with his wife.

¶ 170 We next turn to the ineffective assistance issue. As stated earlier, the defendant’s claims

are analyzed under the Strickland v. Washington two-prong test: (1) that counsel’s performance




                                                 44
was deficient and (2) that the deficient performance prejudiced the defendant. Lefler, 294 Ill. App.

3d at 311 (citing Strickland, 466 U.S. at 694).

¶ 171 Because we have concluded that the defendant waived his marital privilege, we are unable

to find that trial counsel was ineffective for not objecting to Dawn’s trial testimony on the marital

privilege basis.

¶ 172 Further, after analyzing the record and arguments on appeal, we find that trial counsel’s

decision not to challenge Dawn’s testimony, that would have been subject to the marital privilege,

was based upon a thoughtful trial strategy. The defense pursued a strategy of thoroughly cross-

examining and attacking Dawn to portray her as a vindictive woman who threatened the defendant

with reporting him to the police—as she ultimately did—to possibly achieve a better settlement in

their pending divorce. Trial counsel further impeached Dawn’s testimony in questioning of other

witnesses. This strategy was consistently used throughout the trial. Strategic choices made by

counsel throughout trial are all but unchallengeable. People v. Fuller, 205 Ill. 2d 308, 331 (2002).

“Thus, the fact that another attorney might have pursued a different strategy, or that the strategy

chosen by counsel has ultimately proved unsuccessful, does not establish a denial of the effective

assistance of counsel.” Id. An ineffective assistance claim cannot be based upon a matter of defense

strategy unless that strategy was unsound. People v. Ramey, 152 Ill. 2d 41, 54 (1992). On appeal,

a court of review must be highly deferential to counsel on strategy matters and must evaluate

counsel’s performance from the perspective at the time of trial rather than in hindsight. People v.

Perry, 224 Ill. 2d 312, 344 (2007). Trial counsel’s strategy does not deny due process to the

defendant. See People v. Reid, 179 Ill. 2d 297, 310 (1997). When the alleged ineffectiveness of

counsel was a matter of trial strategy, the allegations cannot support a claim of ineffective

assistance. Id. Decisions of trial strategy rest with trial counsel. Id.


                                                   45
¶ 173 The failure to satisfy either prong of the Strickland v. Washington test precludes a finding

that counsel was ineffective. People v. Clendenin, 238 Ill. 2d 302, 317-18 (2010). Although we

are not bound to examine the second Strickland prong—prejudice—we will do so for completeness

of our analysis. The defendant argues that the evidence was closely balanced and references the

jury’s deliberation that lasted more than two days as support for this claim. As we noted in the

direct appeal, the length of the jury’s deliberations is not a “barometer of the closeness of the

evidence.” Phillips, 2011 IL App (5th) 070416-U, ¶ 245 (citing People v. Edwards, 77 Ill. App.

3d 237, 244 (1979)).

¶ 174 Although the evidence in this case connecting the defendant to the murder was

circumstantial in nature, there was ample evidence supportive of the defendant’s conviction. We

find that the outcome at trial would not likely have been different if the court had disallowed

Dawn’s testimony. While Dawn did report the defendant to law enforcement, she never accused

him of murder. The defendant told the same story with minor variations to James Ritchey and

witnesses Emily Hea Buss, Joseph Hea, and John Hackman. Both Emily Hea Buss and Joseph Hea

were not friendly with Dawn and testified in the defendant’s favor at the Phillips’s dissolution trial.

On direct appeal, we determined that the evidence presented at trial established the defendant’s

guilt beyond a reasonable doubt. We cite a portion of this analysis:

               “The defendant acknowledges that he went to the store and interacted with Amy in
       order to buy a leotard for his daughter apparently mere minutes before her murder. He
       places himself at the scene of the crime. He acknowledges being in the presence of her
       body after she was murdered, touching her body, getting blood on his clothing,
       subsequently fleeing the scene of the crime, not reporting the crime to any law enforcement
       authorities, and destroying all clothing he was wearing at the time that could tie him to the
       murder scene.

               The defendant told his then-wife Dawn as well as his friends Joseph Hea and John
       Hackman that he had traveled to the metro-east area on December 31, 1999, in order to go
       to a gun show. Dawn testified that the defendant left the home wearing a leather bomber
       jacket she had just given him a few days before and carrying a small gun case in which

                                                  46
        they stored a .38-caliber pistol. Upon his return to the home, the defendant was not wearing
        his jacket any longer and had blood all over his pants legs. Dawn never saw the .38-caliber
        gun again. The defendant admitted to all of the witnesses, except the police, that when he
        arrived home on December 31, 1999, he lied to Dawn about the source of the blood—
        telling all witnesses that he told Dawn he had got blood on his pants when moving a dead
        animal to the side of the road. Later when he gave his statement to the police, the defendant
        told a different story that he immediately told his wife what had happened that day. The
        defendant claims that he did not come forward with the evidence for a variety of reasons.
        Initially, he claims to have been frightened and thought that the killer could be coming after
        him. Later, he told John Hackman that he fled the scene because he feared that police would
        determine that the handgun he had with him was unregistered. He told Joseph Hea that the
        gun he had been carrying that date matched the caliber of the weapon used to kill Amy as
        reported in news articles. He told Joseph Hea and John Hackman that he threw the gun
        away on the drive home that date. He told the witnesses that he also threw the leotard away
        at a convenience store where he had stopped to wash the blood from his hands and arms.
        Although the police investigators and the forensic pathologist were unable to determine
        Amy’s cause of death by just looking at her, the defendant told John Hackman and James
        Ritchey that Amy had been shot in the head.” Phillips, 2011 IL App (5th) 070416-U,
        ¶¶ 248-49.

In addition, all witnesses referenced in the above two paragraphs of our order on direct appeal

urged the defendant to go to the police. Dawn and James Ritchey disputed the defendant’s claim

that they both told him to “stay out of it.” In the fall of 2003, the defendant told Emily Hea Buss,

Joseph Hea, and John Hackman that he had met with O’Fallon police detectives to tell the police

what he knew, and that the O’Fallon police had cleared him. The jury later learned that this was a

blatant fabrication. Dawn testified that she found it unusual that the defendant purchased their

daughter a leotard because she remembered no other time that the defendant bought any clothing

for their children.

¶ 175 The jury also watched the defendant’s recorded interview with police. While the defendant

could remember precise details about the alleged man he saw exiting the store before he entered

the store and discovered Amy Blumberg’s body, he claimed not to be able to remember details

about Amy Blumberg’s state of dress upon discovery of her body. That statement is in

contradiction to what he told his wife the day after the murder. In addition, the jury heard a taped


                                                 47
conversation when the defendant told James Ritchey that he did not own a .380-caliber gun. The

jury then heard testimony from an acquaintance of the defendant that he sold him a .380-caliber

gun in 1992. Dawn testified that on the day of the murder, the defendant left the home carrying the

case in which he stored his .380-caliber gun, and that she never saw the case or the gun again.

¶ 176 Overall, we find that the evidence presented by the State to prove the defendant’s guilt was

not closely balanced. Based upon the strength of the evidence, we find that there was no reasonable

probability that the outcome would have been different. People v. Peeples, 205 Ill. 2d 480, 513

(2002). We conclude that the defendant is also unable to establish the prejudice prong of

Strickland. Strickland, 466 U.S. at 694. The defendant’s claim that trial counsel was ineffective

fails.

¶ 177 We next turn to the defendant’s claim that appellate counsel was ineffective. Claims of

ineffective assistance of appellate counsel are considered using the same standard as those alleging

ineffective assistance of trial counsel. Childress, 191 Ill. 2d at 175. Thus, the defendant must satisfy

both Strickland v. Washington prongs: (1) that counsel’s performance was deficient and (2) that

the deficient performance prejudiced the defendant. Lefler, 294 Ill. App. 3d at 311 (citing

Strickland, 466 U.S. at 694). A defendant alleging that appellate counsel was ineffective must

show that the failure to raise an issue on direct appeal was objectively unreasonable and that the

decision prejudiced petitioner. People v. West, 187 Ill. 2d 418, 435 (1999). If the underlying issue

is not meritorious, the defendant did not suffer prejudice from counsel’s failure to raise it on direct

appeal. Id.

¶ 178 Appellate counsel is not required to brief every possible issue on appeal. People v. Simms,

192 Ill. 2d 348, 362 (2000). If appellate counsel determines that certain issues have no merit,

appellate counsel is not incompetent from refraining to raise those issues. Id. However, if appellate


                                                  48
counsel’s appraisal of the merits of an issue or issues is clearly wrong, then the question of

counsel’s competence is at issue. Id. On review, we construe appellate counsel’s decisions on

issues raised on appeal with substantial deference. People v. Borizov, 2019 IL App (2d) 170004,

¶ 14. We also must examine the merits of the underlying issue because a defendant is not

prejudiced by appellate counsel’s failure to raise an issue that is without merit. Simms, 192 Ill. 2d

at 362.

¶ 179 Previously in this order, we discussed the marital privilege issue raised by appellate counsel

on direct appeal. Appellate counsel did not raise the marital privilege on direct appeal in the context

of Dawn’s testimony. A spouse cannot testify in criminal proceedings against the other spouse

about communications or admissions that occurred during the marriage. 725 ILCS 5/115-16 (West

2002). That privilege is waivable if the marital partner consciously reveals the content of the prior

privileged communication with a third party. Simpson, 68 Ill. 2d at 281 (quoting McCormick on

Evidence § 83, at 170 (2d ed. 1972)). We have already concluded that the defendant waived his

marital privilege relative to Dawn’s trial testimony because he engaged in nearly identical

communications with John Ritchey, Emily Hea Buss, Joseph Hea, John Hackman, and law

enforcement.

¶ 180 As we find that the defendant waived his marital privilege, we find that appellate counsel

could not have provided ineffective assistance by failing to raise the issue in this context.

Furthermore, given the strength of the State’s evidence at trial, as outlined in our discussion of the

ineffective assistance of trial counsel, we find that there is no reasonable probability that the appeal

would have been successful. Accordingly, the defendant was not prejudiced. As the defendant is

unable to establish either Strickland prong, we conclude that he cannot establish that appellate

counsel provided ineffective assistance.


                                                  49
¶ 181 In this case, the trial court based its dismissal of the defendant’s second-stage

postconviction petition relative to the marital privilege issue on the doctrine of res judicata.

Although we affirm the trial court’s dismissal on a different basis—that the defendant was unable

to establish the prejudice prong of Strickland v. Washington—we can affirm a trial judge’s decision

on any basis that appears of record. People v. Huff, 195 Ill. 2d 87, 91 (2001); People v. Yarber,

279 Ill. App. 3d 519, 524 (1996).

¶ 182                          B. Brady v. Maryland Violation

¶ 183 The defendant next argues that the State withheld discovery of a recorded message from

him in violation of Brady v. Maryland, 373 U.S. 83 (1963). In Brady v. Maryland, the United

States Supreme Court held that when the prosecution withholds evidence from the accused that is

both “favorable to the accused and material to guilt or punishment,” the prosecution is guilty of

violating an accused’s constitutional right to the due process of law. People v. Beaman, 229 Ill. 2d

56, 73 (2008) (citing People v. Harris, 206 Ill. 2d 293, 311 (2002), citing Brady, 373 U.S. at 87).

To remain compliant with Brady, the State has a duty to identify evidence favorable to the

defendant that is known not only by its prosecutors, but also by other government actors, including

the police department. Id. (citing Kyles v. Whitley, 514 U.S. 419, 437 (1995)). In Strickler v.

Greene, 527 U.S. 263, 281 (1999), the United States Supreme Court noted the “special role played

by the American prosecutor in the search for truth in criminal trials,” and that the goal in a

prosecution is not to win the case, but to ensure that “ ‘justice shall be done’ ” (quoting Berger v.

United States, 295 U.S. 78, 88 (1935)).

¶ 184 For the accused to establish that the State violated Brady v. Maryland, he must show:

“(1) the undisclosed evidence is favorable to the accused because it is either exculpatory or

impeaching; (2) the evidence was suppressed by the State either wilfully or inadvertently; and


                                                 50
(3) the accused was prejudiced because the evidence is material to guilt or punishment.” Beaman,

229 Ill. 2d at 73-74 (citing People v. Burt, 205 Ill. 2d 28, 47 (2001), citing Strickler, 527 U.S. at

281-82). “Evidence is material if there is a reasonable probability that the result of the proceeding

would have been different had the evidence been disclosed.” Id. at 74 (citing Harris, 206 Ill. 2d at

311, citing Kyles, 514 U.S. at 434). Further, “[m]ateriality is demonstrated ‘by showing that the

favorable evidence could reasonably be taken to put the whole case in such a different light as to

undermine confidence in the verdict.’ ” Coleman, 183 Ill. 2d at 393 (quoting Kyles, 514 U.S. at

435). Additionally, in determining whether the evidence is material, courts must look to the

cumulative effect of the evidence that was withheld rather than considering the evidentiary items

individually. Beaman, 229 Ill. 2d at 74 (citing People v. Hobley, 182 Ill. 2d 404, 435 (1998), citing

Kyles, 514 U.S. at 436-41). If any court of review determines that the State committed a Brady

violation, the constitutional error cannot be classified as harmless. Id. (citing Coleman, 183 Ill. 2d

at 393, quoting Kyles, 514 U.S. at 436).

¶ 185 In this case, the defendant claims that the State committed a Brady violation because the

State failed to disclose or provide a recording of Dawn’s second threatening voicemail message

left on his cell phone answering system. He argues that this second recording would have enabled

his attorney to damage Dawn’s credibility. In January 2015, the defendant filed a Freedom of

Information Act request with the O’Fallon Police Department, and the recording was thereafter

produced.

¶ 186 Dawn left the first message on August 14, 2003, during the divorce proceedings. In the

message, Dawn stated:

               “Ed[,] I just wanted to ask you if you had any input on this before I make a call. I
       thought I was going to call Jim Stover of the O’Fallon Police Department about an unsolved
       murder. I just wondered if you had any thoughts on that before I made the call. I’ll talk to
       you later. Bye.”

                                                 51
In response, the defendant responded with his own voicemail on August 17, 2003, stating:

                “Hi, Dawn. I just wondered if you had any input on this and I just wanted to check
       with you first in case I decided to make a call. I made a little trip to talk to some people
       and I decided to make a statement, and these nice people assured me that there is absolutely
       nothing to be concerned about. In fact, someone mentioned a term called attempted
       blackmail. This would be a good time to stop playing games and treat each other like we
       at least used to love each other. So[,] I guess it is back to the bargaining table since I want
       the home and 50-50 visitation and you will have custody and I will help you get a place if
       you treat me like you know you should. I just wanted to get your input first in case I decided
       to make a call. I guess I’ll talk to you later.”

Thereafter, Dawn responded with her second voicemail on August 18, 2003, stating:

              “Hi, Ed. It’s Dawn. I just got your last message. Okay. I guess it won’t be blackmail
       because I’m gonna call Captain Jim Stover tomorrow at the O’Fallon Police Department
       and I guess we’ll just do this. I can’t understand why you won’t be nice and I guess it is
       what I will have to do. Well, I will talk to you later. Bye.”

¶ 187 The defendant cited to these transcripts in his affidavit and addendum to the postconviction

petition filed with the court in February 2018. After the second voicemail from Dawn, the

defendant recorded the messages onto a cassette tape. He placed the cassette tape into an envelope

labeled “blackmail tape” and stored the envelope in his vehicle. A search warranted was executed

on the defendant’s vehicle on December 18, 2003. The cassette tape was collected and inventoried.

For some reason, the State did not send the defendant’s responsive message, and Dawn’s second

message, when they provided a recording to the defense.

¶ 188 The defendant argues that the State’s failure to produce a copy of the second recording

violated Brady v. Maryland and deprived him of his due process rights (Beaman, 229 Ill. 2d at 73

(citing Brady, 373 U.S. at 87)). He also contends that the State deprived him of his constitutional

rights in that the evidence was favorable to the defendant and could have been used in Dawn’s

cross-examination. U.S. Const., amend. VI; Ill. Const. 1970, art. I, § 8.

¶ 189 Turning to the Brady v. Maryland requirements, the missing voicemail message was

certainly impeaching in character and thus could have been favorable to the defendant. We

                                                 52
acknowledge that the jury was aware that the defendant and Dawn had been engaged in a

contentious divorce, and that the defendant stated Dawn had left threatening voicemails. Dawn

confirmed that she had left him at least one message that she characterized as being “sarcastic” in

nature, and that she may have left him more than one message of that type. Moreover, there is no

question that the State did not copy this second voicemail message and provide the message to the

defense.

¶ 190 While the defendant has established the first and second elements required for a Brady

violation, we conclude that the defendant is unable to establish the third element that he “was

prejudiced because the evidence is material to guilt.” Beaman, 229 Ill. 2d at 73-74 (citing Burt,

205 Ill. 2d at 47, citing Strickler, 527 U.S. at 281-82). We do not find that there is a reasonable

probability that the jury’s verdict would have been different if the jury had heard the second

recording of Dawn’s voicemail message. Id. at 74 (citing Harris, 206 Ill. 2d at 311, citing Kyles,

514 U.S. at 434). The type of material evidence that satisfies the Brady requirement is evidence

that would undermine confidence in the verdict. Coleman, 183 Ill. 2d at 393.

¶ 191 As we have stated earlier in this order, the evidence in this case was circumstantial, but

there was a vast amount of circumstantial evidence. Dawn never accused the defendant of the

murder of Amy Blumberg even though she reported him to the police. The defendant told Dawn,

James Ritchey, Emily Hea Buss, Joseph Hea, and John Hackman variations of the “discovery” of

Amy Blumberg’s body and disposal of his gun and other evidence. In his recorded interview, the

defendant told O’Fallon police officers that he entered the store to purchase a leotard and, upon

returning to the store, he found blood, and then Amy Blumberg’s body. He admitted that he

touched her body and that her blood got onto his clothing. He further acknowledged that he

destroyed the pants he was wearing when he discovered the body. He told James Ritchey and John


                                                53
Hackman that Amy Blumberg had been shot in the head, even though the police and a forensic

pathologist were unable to determine Amy Blumberg’s cause of death upon viewing her body.

Multiple people urged the defendant to go to the police to tell them what he saw. The defendant

later misled his friends by stating that he had spoken to the O’Fallon police, and that he had been

exonerated.

¶ 192 While no physical evidence tied the defendant to Amy Blumberg’s murder, we find that if

the defense had received the second voicemail message and used it to further cross-examine Dawn,

the jury’s verdict would not likely have changed. The jury heard the defendant tell the police on

the recorded interview that Dawn was blackmailing him to get a better outcome in their divorce.

The first voicemail message was played for the jury. While Dawn testified that the voice on that

recording did not sound like hers, she freely admitted that she had sent “sarcastic” voicemail

messages. She testified: “Well, I called him and said and was kind of sarcastic. And said if you

continue to do the things that you’re doing then I’m going to tell the Court everything I’ve ever

known about you including the scene that you witnessed that you didn’t report.” The jury also

heard defense counsel thoroughly cross-examine Dawn about the voicemail message, and about a

recorded interview with law enforcement during which she told the officers that she made a

threatening call to the defendant because he was threatening her about custody of the children.

Overall, the defense strategy in this case was to portray Dawn as a bitter, vindictive woman who

went after the defendant by going to the O’Fallon Police Department. We do not find that the

inclusion of the second recorded call would have impacted the outcome of this trial. For these

reasons, we do not find that the defendant has established a Brady violation.

¶ 193 As stated earlier in this order, the trial court based its dismissal of the defendant’s second-

stage postconviction petition relative to the Brady v. Maryland issue on the doctrine of


                                                 54
res judicata. Although we affirm the trial court’s dismissal on a different basis—that the defendant

was unable to establish the prejudice element required for a Brady violation—we can affirm a trial

judge’s decision on any basis that appears of record. Huff, 195 Ill. 2d at 91; Yarber, 279 Ill. App.

3d at 524.

¶ 194                 C. Ineffective Assistance of Postconviction Counsel

¶ 195 The defendant finally argues his postconviction counsel was ineffective for failing to raise

the issue that trial counsel failed to seek redaction of the defendant’s reference to the order of

protection from the recording of his police interview.

¶ 196 The right to counsel in postconviction proceedings is based in statute—not the federal and

state constitutions. See 725 ILCS 5/122-4 (West 2012). Therefore, postconviction petitioners are

only guaranteed the level of legal assistance required by the Post-Conviction Hearing Act. People

v. Owens, 139 Ill. 2d 351, 364 (1990). While a reasonable level of assistance is required by section

122-4 of the Code of Criminal Procedure of 1963 (725 ILCS 5/122-4 (West 2012)) and Illinois

Supreme Court Rule 651(c) (eff. July 1, 2017), defendants are not guaranteed the same level of

legal assistance constitutionally guaranteed to defendants at trial. Pendleton, 223 Ill. 2d at 472;

People v. Greer, 212 Ill. 2d 192, 204 (2004); Owens, 139 Ill. 2d at 364.

¶ 197 The Post-Conviction Hearing Act does not require that postconviction counsel provide

more than “reasonable assistance,” and thus, any claim of ineffective assistance of postconviction

counsel is outside of the scope of the Act and is not allowed. People v. Wright, 149 Ill. 2d 36, 64

(1992). “A defendant may not properly assert a constitutional claim of ineffective assistance of

postconviction counsel [citation] because a postconviction petitioner is guaranteed only the level

of assistance provided by the Post-Conviction Hearing Act.” People v. Pinkonsly, 207 Ill. 2d 555,




                                                55
567 (2003); People v. Davis, 156 Ill. 2d 149, 158-59 (1993) (citing People v. Flores, 153 Ill. 2d

264, 276 (1992)).

¶ 198 Illinois Supreme Court Rule 651(c) provides the foundation for our appellate review. To

ensure reasonable assistance, Rule 651(c) requires that the record in postconviction proceedings

demonstrate that postconviction counsel meet three specific obligations. People v. Lander, 215 Ill.

2d 577, 584 (2005). Counsel must (1) consult with the defendant to ascertain his claims of error,

(2) examine the trial court record, and (3) make any amendments to the petition that are necessary

to adequately present the defendant’s claims to the postconviction court. Ill. S. Ct. R. 651(c) (eff.

July 1, 2017). The duty to amend the petition requires postconviction counsel to “shape the

petitioner’s claims into proper legal form.” People v. Perkins, 229 Ill. 2d 34, 43-44 (2007).

Similarly, the Rule 651(c) requirement that postconviction counsel must examine the record only

requires that counsel “examine as much of the [record] as is necessary to adequately present and

support those constitutional claims raised by the petitioner.” Davis, 156 Ill. 2d at 164.

¶ 199 One aspect of “reasonable assistance” is compliance with Supreme Court Rule 651(c). Ill.

S. Ct. R. 651(c); People v. Daniels, 388 Ill. App. 3d 952, 960 (2009) (citing People v. Bashaw,

361 Ill. App. 3d 963, 967 (2005)). A Rule 651(c) certificate filed by postconviction counsel

presents a rebuttable presumption that counsel provided reasonable assistance. People v. Profit,

2012 IL App (1st) 101307, ¶ 19. The defendant has the burden to overcome this presumption by

establishing that his or her postconviction counsel did not comply with the mandatory Rule 651(c)

duties. Id. The question of whether the defendant was provided with a reasonable level of

assistance is reviewed de novo. People v. Wallace, 2018 IL App (5th) 140385, ¶ 31. When a

defendant claims that postconviction counsel deficiently performed his or her duties or in some

other way failed to provide reasonable assistance, “the defendant must show not only how the


                                                 56
attorney’s performance was deficient or unreasonable but also what prejudice resulted from that

deficiency.” People v. Landa, 2020 IL App (1st) 170851, ¶ 58.

¶ 200 Before we review the specific claim raised by the defendant, we will review the three

obligations imposed upon postconviction counsel by Supreme Court Rule 651(c) to determine in

a general sense whether postconviction counsel’s actions and filings complied with the Rule 651(c)

obligations. We start with the Rule 651(c) certificate filed with the court on February 5, 2018. The

defendant’s attorney certified that he had consulted with the defendant “by mail, by phone, and in

person to ascertain his contentions of deprivation of constitutional rights, that he has examined the

record of the proceedings at the trial, and that to the best of his knowledge this is an original

petition so no amendments to a pro se petition are necessary in order to adequately present the

[defendant’s] contentions.”

¶ 201 On direct appeal, we delved into the question of the unredacted order of protection

language in a different context. On direct appeal, the defendant argued that the trial court erred in

denying his request for a mistrial regarding his reference to the order of protection against him on

the videotaped statement. In our order, we noted that trial counsel had filed a motion to redact the

videotaped statement. Phillips, 2011 IL App (5th) 070416-U, ¶ 198. However, the motion did not

specifically ask that the order of protection language be redacted. Id. We also noted that the parties

had agreed to advise all witnesses to make no references to an order of protection. Id. At the hearing

on the motion for a mistrial, the prosecutor stated that he did not believe that the parties’ agreement

regarding advising all witnesses to avoid that reference would extend to the videotaped interview

of the defendant himself. Id. In affirming the trial court, we stated that the jury heard no additional

details and was not informed that the defendant had been convicted of violating the terms of the

order of protection, and we noted that the defendant’s reference on the videotape to the order of


                                                  57
protection was designed to portray himself as a victim: “the tape was not a question by the police

officers, but was brought up by the defendant as a means to explain to the officers that his wife,

Dawn, was threatening him in his divorce proceeding relative to the information he knew about

this murder.” Id. ¶ 199.

¶ 202 The State argues that the issue is barred by the doctrine of res judicata because on direct

appeal we affirmed the trial court’s denial of the defendant’s mistrial request based on the same

order of protection reference in the videotape. As with the issue of marital privilege, we decline to

extend the doctrine of res judicata to this matter. The issue’s presentation on direct appeal was

different than the presentation of the issue on postconviction appeal. While both issues factually

involved the defendant’s order of protection statement on the tape, the legal presentation and

argument in these two appeals were disparate.

¶ 203 Although postconviction counsel did not raise this issue in the original postconviction

petition or in the defendant’s addendum, that “failure” does not automatically mean that counsel

was ineffective. Postconviction counsel is not required to provide more than “reasonable

assistance.” Wright, 149 Ill. 2d at 64. The record on appeal amply reflects that counsel met the

three obligations of Supreme Court Rule 651(c), and thus provided reasonable assistance. Ill. S.

Ct. R. 651(c); Daniels, 388 Ill. App. 3d at 960 (citing Bashaw, 361 Ill. App. 3d at 967). The Rule

651(c) certificate supports this conclusion. Counsel certified that he consulted with the defendant

by mail, phone, and in person to ensure that the defendant’s claims of constitutional rights

violations were raised. Counsel confirmed that he had reviewed the record, and that no further

amendments were needed. We find that the defendant is unable to overcome the presumption of

reasonable assistance resulting from the certificate filed by postconviction counsel. Profit, 2012

IL App (1st) 101307, ¶ 19.


                                                 58
¶ 204 Reviewing the record on appeal, the reference was one that the defendant made during the

interview to discredit Dawn’s report to the police that he had been at the scene of the murder—to

establish her motive for revenge. The reference was cursory, and no further details about the events

resulting in the order of protection were referenced at any point during the trial. The jury was never

informed that the defendant was subsequently arrested for and convicted of violating that order of

protection. We cannot find that the defendant suffered prejudice from this single reference in his

videotape, and do not find that postconviction counsel was ineffective for not raising this claim in

his petition.

¶ 205                                 III. CONCLUSION

¶ 206 For the reasons stated in this order, the judgment of the circuit court of St. Clair County

dismissing the defendant’s second-stage postconviction petition is hereby affirmed. We also deny

the defendant’s claim that postconviction counsel provided ineffective assistance.



¶ 207 Affirmed.




                                                 59